Citation Nr: 1111719	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  03-36 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sickle cell trait with glucose 6 phosphate dehydrogenase (G6PD) deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1980 to November 1984.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a June 2006 decision, the Board denied service connection for a psychiatric disorder, to include PTSD.  The Board also found that the appellant had not perfected an appeal regarding a claim of service connection for sickle cell trait with G6PD deficiency.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In an August 2008 memorandum decision, the Court held that the appellant had filed a valid substantive appeal with respect to the issue of entitlement to service connection for sickle cell trait with G6PD deficiency and remanded the matter to the Board for adjudication on the merits.  The Court also vacated the Board's decision denying service connection for a psychiatric disorder and remanded the matter for action consistent with its decision.  

In April 2009, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  A review of the record shows that the RO has substantially complied with all remand instructions to the extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the appellant's current psychiatric disorder, paranoid schizophrenia, was manifest to a compensable degree within one year of his separation from active service.  

2.  The appellant's sickle cell trait with G6PD deficiency, with no history of directly attributable pathological findings, is a congenital disease which preexisted his active service and was not aggravated therein.  


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, paranoid schizophrenia is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Sickle cell trait and G6PD deficiency were not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.117 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In December 2001 and May 2010 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The May 2010 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the December 2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment and personnel records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The Board notes that the record on appeal indicates that the appellant has been in receipt of disability benefits for a psychosis, apparently since 1987.  VA is required to obtain relevant records from a Federal department or agency, including the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) (2010).  In this case, however, in light of the favorable decision on the appellant's claim of entitlement to service connection for a psychiatric disability, the Board finds that any failure to request records from SSA is harmless error.  

There is no indication that the appellant is in receipt of disability benefits in connection with his sickle cell trait or G6PD deficiency.  Indeed, as set forth below, the most probative evidence establishes that these conditions are not productive of disability.  Thus, the Board concludes that records from SSA are not relevant to the claim of service connection for sickle cell trait or G6PD deficiency.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."). 

The Board also notes that in its September 2008 memorandum decision, the Court directed VA to conduct additional evidentiary development with respect to the appellant's claimed in-service PTSD stressors, to include obtaining deck logs from the ship on which the appellant served.  A review of the record indicates that the RO was unsuccessful in obtaining evidence necessary to corroborate the appellant's claimed in-service PTSD stressors.  See e.g. August 2009 memorandum.  As set forth in more detail below, however, the most probative evidence in this case indicates that the appellant does not currently have PTSD.  Rather, the evidence establishes that his current psychiatric diagnosis is paranoid schizophrenia.  In light of the favorable decision below granting service connection for paranoid schizophrenia, the Board finds that any deficiency in VA's duty to assist with respect to obtaining corroborative evidence regarding in-service PTSD stressors is harmless error.  

The Board also notes that the appellant has also been afforded VA medical examinations in connection with his claims, most recently in February, July and December 2010.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination reports are adequate.  The opinions were provided by qualified medical professionals, VA physicians, and were predicated on a full reading of all available records, as well as a clinical evaluation of the appellant.  The examiners also provided rationales for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.

Background

The appellant's service treatment records show that in connection with his service enlistment in November 1980, he was noted to be positive for sickle cell trait with G6PD deficiency.  

The remaining service treatment records are negative for pertinent complaints or abnormalities, including a psychiatric disability.  At the appellant's September 1984 military separation medical examination, psychiatric evaluation was normal.

Post-service clinical records show that in May 1985, the appellant's mother brought him to a private hospital after he began acting strangely.  His behavior reportedly included driving his car backwards at a high rate of speed and threatening to jump off the second story of his apartment building.  On admission, the appellant's mother reported that the appellant had been smoking cocaine for the past three to four weeks.  The appellant admitted to heavy cocaine use during that period and reported that his current symptoms included auditory hallucinations.  The appellant denied prior psychiatric illness.  The diagnosis on discharge was mixed organic mental disorder secondary to substance abuse.  

In June 1985, the appellant's mother called the hospital to report that the appellant had been jailed after he broke seven windows of the family home, stole her car, and wrecked it on the freeway.  The appellant was readmitted on an involuntary basis to the hospital for treatment.  The diagnosis was again mixed organic mental disorder secondary to substance abuse.  

The appellant was hospitalized for a third time in August 1985.  On admission, he again reported auditory hallucinations and acknowledged a history of polysubstance abuse, including cocaine, PCP, marijuana, and alcohol.  The examiner noted that the appellant had had a good premorbid history, having served honorably in the Navy until 1984 and completing two years of college.  The initial impression on admission was drug-induced psychosis.  The diagnosis on discharge was mixed organic mental disorder secondary to substance abuse, cocaine, PCP and marijuana.  

On follow-up examination in August 1985, the appellant reported continued hallucinations.  He reported that he first began hearing voices in the Navy during long excursions at sea.  He also reported a family history of psychiatric illness.  The diagnostic impressions were paranoid schizophrenia and mixed substance abuse.  

In November 1985, the appellant underwent VA medical examination at which he reported a history of auditory hallucinations since service, although he denied seeking psychiatric treatment in service.  The examiner indicated that the appellant's medical records were not available, but that based on his reported history, the appellant appeared to have had some sort of psychosis which began in 1984 and had become much more prominent in the Fall of 1985.  The examiner noted a history of probable heavy use of street drugs, including angel dust, marijuana, and cocaine.  He indicated that it seemed probable that the appellant's substance abuse had contributed to the onset of the psychosis, but he was unable to make a diagnosis without the claims folder. 

In a January 1986 addendum, the examiner indicated that after reviewing the appellant's claims folder and psychological testing results, the appellant's diagnosis was mixed substance abuse.  The examiner explained that the appellant's service treatment records revealed no evidence of disturbed or psychotic behavior and reports from recent hospitalizations showed an initial impression of possible schizophrenic reaction but were subsequently changed to mixed organic mental disorder secondary to substance abuse.  

Subsequent VA and private clinical records show that the appellant has continued to receive regular psychiatric treatment.  In March 1987, he was diagnosed as having paranoid schizophrenia and apparently awarded SSA disability benefits on this basis.  Subsequent diagnoses include psychosis not otherwise specified, paranoid schizophrenia, symptoms of PTSD, and polysubstance abuse in remission.  More recent clinical records note that the appellant's treating physicians have now concluded that his symptoms are more consistent with a primary psychotic disorder, paranoid schizophrenia.  

Post-service clinical records also periodically note that the appellant is positive for the sickle cell trait with G6PD deficiency, but contain no notations of associated pathological findings.  

In support of his claim, the appellant has submitted medical treatise information discussing the genetic nature of sickle cell trait and G6PD deficiency as well as possible associated symptoms and treatment modalities where necessary.  

In February 2010, the appellant underwent a VA medical examination in connection with his claim of service connection for sickle cell trait with G6PD deficiency.  The examining VA physician indicated that he had carefully reviewed the appellant's claims folder in connection with the examination.  He noted that the appellant exhibited sickle cell trait with G6PD deficiency, both of which were genetic and congenital and nature and both of which had existed prior to the appellant's period of active service.  The VA physician noted the appellant's contentions to the effect that he suffered from disability related to these conditions.  He explained, however, that although both conditions could, in rare circumstances, cause complications or disability, the appellant did not exhibit any current disability secondary to in-service aggravation of these congenital conditions.  He indicated that it was considerably less likely than not that any current medical disability was causally related to the appellant's active service.  The VA physician explained that the appellant's service treatment records showed that none of the appellant's sick call visits or other medical visits bore any relationship to his sickle cell trait or G6PD deficiency.  The VA physician further noted that none of the post-service health care records supported the appellant's contention that he had a current disability as a result of his sickle cell trait or G6PD deficiency.  The VA physician did observe, however, that he found significant information in the appellant's claims file indicating that he suffered from a type of schizophrenia which appeared to have initially manifest during the first year following his discharge from active duty.  

In July 2010, the appellant underwent VA psychiatric examination.  The examining physician indicated that he had reviewed the appellant's claims folder in connection with the examination.  He noted that the appellant had been hospitalized in May 1985 with a history of hallucinations and paranoia.  He noted that the appellant had not worked since that time.  He further noted that the appellant had a very strong family history of psychosis, with three siblings and a father exhibiting schizophrenia.  Finally, the examiner noted that the appellant's current symptoms included auditory hallucinations and paranoid delusions.  After examining the appellant and reviewing the claims folder, and based on the appellant's medical history, the examiner diagnosed the appellant as having paranoid schizophrenia.  He concluded that it was at least as likely as not that the appellant's current paranoid schizophrenia was related to his active service, explaining that the appellant had required psychiatric hospitalization in May 1985, shortly after service separation.   

In December 2010, the appellant again underwent VA medical examination.  The examining VA physician indicated that he had reviewed the appellant's claims folder.  He noted that the appellant exhibited sickle cell train and G6PD deficiency, both of which were genetic/congenital disorders which had existed prior to service.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant had no positive physical findings attributable to his sickle cell trait and G6PD deficiency.  He explained that the effects one could see with these genetic conditions would be manifested through anemia due to destruction of red blood cells and the symptoms that anemia produces would be evident via cardiorespiratory symptoms.  In the appellant's case, however, the examiner explained that the appellant did not currently demonstrate nor had he ever demonstrated symptomatic anemia or complications.  The examiner further indicated that he agreed completely with the findings, opinion, and rationale of the previous VA examiner, as recorded on the February 2010 VA medical examination report.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304 (2010).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

VA regulations provide that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  VA regulations further note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2010).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Psychiatric disorder

The appellant seeks service connection for a psychiatric disability.  He contends that service connection is warranted, as he first began to experience psychotic symptoms in service, including auditory hallucinations, as a result of stressful events in service.  

After carefully reviewing the record on appeal, and affording the appellant the benefit of the doubt, the Board finds that service connection for paranoid schizophrenia is warranted.  Although the appellant's service treatment records are negative for notations of a psychiatric disability, post-service clinical records show that he was diagnosed as having paranoid schizophrenia, a psychosis, within one year of service separation.  

As set forth above, VA regulations provide a presumption of service connection when a psychosis is shown to be manifested to a compensable degree within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is rebuttable by affirmative evidence to the contrary or evidence that an intervening injury or disease occurred after discharge from service but before the diagnosis of the presumptive chronic condition.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

In this case, the record on appeal contains some evidence attributing the appellant's psychosis to his use of drugs.  For example, hospitalization records from 1985 include diagnoses of mixed organic mental disorder secondary to substance abuse as well as drug-induced psychosis.  Additionally, in January 1986, a VA medical examiner concluded that a diagnosis of mixed organic mental disorder secondary to substance abuse was appropriate, rather than a diagnosis of paranoid schizophrenia.  As noted, the law expressly prohibits service connection for alcohol or drug abuse based on claims filed on or after October 31, 1990, and requires that disability resulting from drug or alcohol abuse be regarded as the products of willful misconduct.  

On the other hand, the record on appeal also contains more recent clinical records showing that the appellant's polysubstance abuse is in remission and that his current psychiatric symptoms are more consistent with a primary psychotic disorder, paranoid schizophrenia.  Additionally, in February 2010, a VA physician concluded, based on a review of the claims folder and an evaluation of the appellant, that there was significant information indicating that the appellant's paranoid schizophrenia had developed during the first year following his discharge from active duty.  Similarly, in July 2010, another VA physician concluded that the appellant's current paranoid schizophrenia had initially manifest within the first post-service year.  

After weighing the medical evidence discussed above, the Board finds that the evidence is in relative equipoise as to whether the presumption of service connection for a psychosis has been rebutted.  As noted, the standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in the appellant's favor, the Board finds that the presumption of service connection has not been adequately rebutted.  Thus, service connection for paranoid schizophrenia is warranted.  

Sickle cell trait with G6PD deficiency

The appellant also seeks service connection for sickle cell trait with G6PD deficiency.  As best the Board can discern, he contends that his condition was aggravated during service as a result of various factors, including the arduous nature of basic training and the stress of living aboard ship.  The appellant argues that he now experiences various symptoms as a result of his sickle cell trait with G6PD deficiency, apparently including frequent bowel movements, fatigue, and bloodshot eyes.  

After carefully reviewing the record in this case, the Board finds that the preponderance of the evidence is against the claim of service connection for sickle cell trait with G6PD deficiency.  

As a preliminary matter, the Board notes that the medical evidence of record clearly and consistently describes the appellant's sickle cell trait with G6PD deficiency as a congenital condition.  Indeed, the appellant does not appear to argue otherwise.  A disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists military service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).
In any event, the Board notes that both sickle cell trait and G6PD deficiency were noted at the time of the appellant's military entrance examination.  Under these circumstances, the presumption of sound condition at service entrance does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in cases such as this, where a preexisting disorder is noted upon entry into service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, however, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With respect to the question of aggravation during active duty, the Board notes that the service treatment records are entirely silent for any indication of in-service aggravation of sickle cell trait or G6DP deficiency.  The appellant, however, claims to have experienced various symptoms during service which he believes are indicative of an aggravation of his sickle cell trait and G6PD deficiency.  Although the appellant is competent to describe his symptoms, given the nature of the medical question at issue in this case, he is not competent to state that those symptoms were manifestations of sickle cell trait and G6PD deficiency.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such an opinion may only be provided by a qualified medical professional.

In any event, the Board finds that the appellant's contentions of in-service aggravation are wholly outweighed by the February 2010 and December 2010 VA medical opinions described above.  Again, in those opinions, two different VA physicians concluded, after reviewing the appellant's claims folder, examining the appellant, and considering his contentions, that the appellant's congenital sickle cell trait with G6PD deficiency had preexisted service and had not been aggravated therein.  Indeed, the examiners explained that the appellant did not currently demonstrate, nor had he ever demonstrated, any disability secondary to these conditions.  

The Board finds that these VA medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by qualified medical professional who have the clear expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the appellant's contentions, based their opinions on a review of the appellant's claims folder, including the most pertinent evidence therein, and provided a rationale for their opinions.  There is no medical evidence of record which contradicts these medical opinions or otherwise indicates that the appellant's preexisting, congenital sickle cell trait with G6PD deficiency was aggravated during service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

On the basis of all the evidence of record pertaining to the manifestations of the appellant's sickle cell trait with G6PD deficiency prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 (2010).  Under these circumstances, the Board finds that the presumption of aggravation is not for application.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  The Court has made clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  Id.; see also Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone "a lasting worsening . . . that is, a worsening that existed at the time of separation").

Again, the Board has considered the appellant's arguments to the effect that his military duties and training generally aggravated his preexisting sickle cell trait and G6PD deficiency.  The record on appeal, however, contains no medical evidence to support such a theory.  Even though the appellant is competent to provide testimony as to his symptoms or other matters within his personal observation, since he is not a medical professional, he is not competent to state that the underlying pathology of his sickle cell trait or G6DP deficiency was aggravated for VA purposes during his period of active service.  Thus, the Board is unable to assign probative value to the appellant's assertions in this regard.

In any event, as set forth above, the record on appeal shows that two VA physicians have specifically considered the appellant's contentions and concluded unequivocally that it was not supported by any medical data.  Again, for the reasons discussed above, the Board has assigned great probative weight to the opinions of the VA physicians and finds that they outweigh the unsupported lay theories of the appellant.

The Board has also considered the medical treatise information submitted by the appellant, but notes that these articles, speaking in general terms rather than to the facts specific to the appellant's case, do not discuss the question of aggravation with the degree of certainty such that it is probative to the appellant's case.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for sickle cell trait with G6PD deficiency.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for paranoid schizophrenia is granted.  

Entitlement to service connection for sickle cell trait with glucose 6 phosphate dehydrogenase (G6PD) deficiency is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


